 

—

NS NM NM NM HB NHN NY ON NO KS ee eS Re eS eS ee OO eS ee

Oo Oo KN DA vA PB WwW LP

 

Anna Y, Park, SBN 164242 cd AN ¢ 342020 :
Sue Noh, SBN 192134 wey

Andrea E. Ringer, SBN 307315 CLERK, U.S. DISTRI lor COURT
CT OF CALIFORNIA

U.S. EQUAL EMPLOYMENT EASTERN DISTRICT PEC

OPPORTUNITY COMMISSION DEPUTY GLER

255 East Temple Street, Fourth Floor
Los Angeles, CA 90012

Telephone: (213) 894-1083
Facsimile: (213) 894-1301

E-Mail: lado.legal@eeoc.gov

Attorneys for Plaintiff
U.S, EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

U.S. EQUAL EMPLOYMENT Case No.: 1:18-cv-01 335-AWI-EPG

OPPORTUNITY COMMISSION,

Plaintiff, SD]- CONSENT DECREE

 

vs.

PAQ, INC. d/b/a RANCHO SAN MIGUEL
MARKETS, and Does 1-10 Inclusive,

Defendant.

Nn ng ge ge ng nee i” ne ete ee ee te agg gt nee ee

 

 

 

Plaintiff U.S. Equal Employment Opportunity Commission (the “EEOC” or
“Commission”) and Defendant PAQ, Inc. (“Defendant” or “PAQ”) hereby stipulate and agree to
entry of this Consent Decree (“Decree”) to resolve the Commission’s Complaint against
Defendant in U.S. Equal Employment Opportunity Commission v. PAO, Inc., Case No. 1:18-cv-
01335-A WI-EPG (E.D. Cal.) (the “Action”).

On September 26, 2018, the Commission filed the Action in the United States District
Court, Eastern District of California, for violations of the Americans with Disabilities Act of

-l-
{PREPesER] CONSENT DECREE AND ORDER

 

 

 
 

oO oOo SN BA we B&B WwW Be

wN NN ON NS NN NB Be eB em se es eS Oe
eo ND KD A ek BW DP KF SF oD we HW AH BF WN SH SG

 

 

1990, as amended, 42 U.S.C. § 12101 et seq. (the “ADA”), on behalf of Charging Party Maria
Godinez. The Action alleges that Defendant refused to grant medical leave as a reasonable
accommodation to Ms. Godinez and terminated Ms. Godinez as a result.

I, PURPOSES AND SCOPE OF THE DECREE

The EEOC and Defendant (collectively, the “Parties”) agree that the Action should be
fully and completely resolved by entry of the Consent Decree. The Decree shall be binding on
and enforceable against Defendant and their parents, subsidiaries, officers, directors, agents,
successors, and assigns. Unless otherwise stated, the Decree will be implemented by Defendant
at its Central California facilities, which shall include Rancho San Miguel Market, 1930
Yosemite Parkway, Merced, California 95340; Rancho San Miguel Market, 1410 East Yosemite,
Madera, California 93638; and Rancho San Miguel Market, 444 Winton Parkway, Livingston,
California 95334.

The Parties have entered into the Decree for the following purposes: To provide
appropriate monetary and injunctive relief; To ensure that Defendant’s employment practices
comply with federal law; To ensure a work environment free from discrimination, especially as it
relates to disability discrimination; To modify Defendant’s policies, procedures, and practices
regarding employment discrimination on the basis of disability, specifically with respect to
medical leave as a reasonable accommodation, the interactive process, and what constitutes
undue hardship; To ensure Defendant’s managers and employees are trained on the pertinent
laws regarding reasonable accommodation and disability discrimination; and To avoid the
expensive and protracted costs incident to this litigation.

II. RELEASE OF CLAIMS

The Decree fully and completely resolves all issues, claims and allegations raised by the
EEOC against Defendant in the Action. Nothing in the Decree shall be construed to limit or
reduce Defendant’s obligations to comply fully with the ADA or any other federal employment
statute. Nothing in the Decree shall be construed to preclude any party from bringing suit to
enforce the Decree in the event that any party hereto fails to perform the promises and

representations contained herein. The Decree in no way affects the EEOC’s right to bring, —

-2- .
fPRePOSER} CONSENT DECREE AND ORDER

 

 

 
 

Oo fe ND wh FF BW HH =

mM Bh BF NOD OD OND OND OD OD mm mm et
So ~~ NO wh UU BlUWULDNUlULhEr S|! hLlUlUCUCOOULUlUCNOCOUULUlUOULUh UNO AON OO CC

 

 

process, investigate or litigate other charges that may be in existence or may later arise against
Defendant in accordance with EEOC procedures.
Nl. JURISDICTION
The Court has jurisdiction over the Parties and the subject matter of the Action. The
terms and provisions of the Decree are fair, reasonable, and just. The Decree conforms with the
Federal Rules of Civil Procedure and the ADA and is not in derogation of the rights or privileges
of any person. The Court shall retain jurisdiction of the Action during the duration of the Decree

for the purposes of entering any order, judgment, or decree that may be necessary to implement

i the relief provided herein.

IV. EFFECTIVE DATE AND DURATION OF DECREE

The provisions and agreements contained herein are effective immediately upon the date
which the Decree is entered by the Court (the “Effective Date”). Except as otherwise provided
herein, the Decree shall remain in effect for two and a half (2.5) years after the Effective Date
(the “Term”).

V. MODIFICATION AND SEVERABILITY

The Decree constitutes the complete understanding of the Parties with respect to the
matters contained herein. No waiver, modification, or amendment of any provision of the
Decree will be effective unless made in writing and signed by an authorized representative of
each of the Parties. If one or more of the provisions of the Decree are rendered unlawful or
unenforceable, the Parties shall make good faith efforts to agree upon appropriate amendments to
the Decree in order to effectuate the purposes of the Decree. In any event, the remaining
provisions will remain in full force and effect unless the purposes of the Decree cannot, despite
the Parties’ best efforts, be achieved. By mutual agreement of the Parties, the Decree may be
amended or modified in the interests of justice and fairness in order to effectuate the provisions
of the Decree.

VI. COMPLIANCE AND DISPUTE RESOLUTION

The Parties expressly agree that if the EEOC has reason to believe that Defendant has

failed to comply with any provision of this Consent Decree, the EEOC may bring an action

-3-
+PROROSEB} CONSENT DECREE AND ORDER

 

 

 
 

Oo oe YN A wm RY Ye

BS MBM NHN BO BW BD ON ORD OBO OO ee eee
So ~s DF UO FF WY NO SEY Sl OUULUmODUU UN OULU UWL UL lCUS

 

 

before this Court to enforce the Decree. Prior to initiating such action, the EEOC will notify
Defendant and/or its legal counsel of record, in writing, of the nature of the dispute. This notice
shall specify the particular provision(s) of the Decree that the EEOC believes Defendant
breached. Absent a showing by a party that the delay will cause harm, Defendant shall have
thirty (30) days to attempt to resolve or cure any non-monetary breach and shall have fifteen (15)
days to attempt to resolve or cure any monetary breach. The Parties agree to cooperate with each
other and use their best efforts to resolve any dispute referenced in the EEOC notice.

After thirty (30) days have passed with respect to any non-monetary breach, or fifteen
(15) days have passed with respect to any monetary breach, if the Parties have not reached a
resolution or agreement to extend the time further, the EEOC may petition this Court for
resolution of the dispute, seeking all available relief, including an extension of the Term of the
Decree and any other relief the court deems appropriate.

VH. MONETARY RELIEF AND FRONT PAY

In settlement of this lawsuit, Defendant shall pay a total of $100,000.00 (One hundred
thousand dollars and zero cents) (the “Settlement Amount”). The EEOC may determine the
characterization of this payment, including which sums are to be designated as wages and which
sums are to be designated as non-wage income. Within thirty (30) days of the later of: 1) the
Effective Date or 2) the date upon which Maria Godinez furnishes Defendant with an executed
copy of the general release, Defendant shall send via first class mail a check to Maria Godinez
for the Settlement Amount, in exchange for which consideration Maria Godinez shall separately
execute a general release of claims against Defendant.

A-wage payment will be made for the portion of the distribution amount designated as
back pay, if any, which payment will be treated as wages, subject to deductions for federal and
state withholding taxes and other deductions Defendant is required by law to make. To facilitate
such withholding, Ms. Godinez will provide Defendant an executed W-4 form. Defendant shall
pay the employer’s portion of all deductions required by law, including FICA and FUTA taxes,
and such amounts shall not be deducted from payment of the monetary settlement amounts.

Defendant, in the ordinary course, shall prepare and distribute a W-2 form to Ms. Godinez. A

-4.
4RROPOSEBLCONSENT DECREE AND ORDER

 

 

 
 

oOo *S& SN DH HH SF WH NB

bo bo bo bo he Bo No nN nh — pend mae — — — — — e —
ao ws HA tA S&S WwW NHN KS DBT OBO Co SS DH HH FP WD HY KS S&S

 

 

non-wage compensation check will be issued for damages in the form of compensatory damages,
if any, and for this payment Defendant, in the ordinary course, shall prepare and distribute a
1099 tax reporting form to Ms. Godinez, and if required by law make any appropriate reports to
the Internal Revenue Service and other tax authorities. Within three (3) business days of mailing
the aforementioned payments and tax forms, Defendant shall submit copies of the checks, tax
forms, and any related correspondence to the EEOC.

VITI. GENERAL INJUNCTIVE RELIEF

A. Non-Discrimination. Defendant, their officers, agents, employees, successors,
assigns, and all those in active concert or participation with them, are hereby ordered: (a) not to
discriminate against persons in violation of the ADA, including on the basis of their disabilities,
perceived disabilities and/or records of disabilities; (b) not to engage in and to not be a party to
any action, policy or practice that discriminates against any employee in violation of the ADA,
including on the basis of their disabilities, perceived disabilities and/or records of disabilities;
and (c) to engage in the interactive process in response to employee requests for a reasonable
accommodation.

B. Retaliation. Defendant, their officers, agents, management (including all
supervisory employees), successors, assigns and all those in active concert or participation with
them, or any of them, are hereby ordered not to engage in, to not implement, and to not permit -
any action, policy or practice with the purpose of retaliating against any individual who has
engaged in a protected activity or participated in an investigation.

Cc. Leave as a Reasonable Accommodation, Defendant, their officers, agents,
management (including all supervisory employees), successors, assigns and all those in active
concert or participation with them, or any of them, are hereby ordered (a) to consider the
accommodation of leave when engaging in the interactive process with a qualified individual
with a disability; and (b) to recognize that an employee’s eligibility (or lack thereof) for leave
under the Family and Medical Leave Act (or similar state laws) and/or for personal leave, is
distinct from leave provided under the ADA and should not be considered in evaluating whether

and how much leave is a reasonable accommodation.

5-
{PROPesepT CONSENT DECREE AND ORDER

 

 

 
 

Oo Co YN DB WF & WW N=

bo bo bo to no bho N ho ho — — — —_ — — — —_ —
ao 4 HO WM F&F WY NHN SKY Oo OBO 6B HS HO AH SF WY NY EF

 

 

IX. SPECIFIC INJUNCTIVE RELIEF

A, Reinstatement

Within thirty (30) days of the later of 1) the Effective Date of this Decree or 2) the date
upon which Maria Godinez furnishes Defendant with an executed copy of the general release,
and provided, within said time, that Charging Party Maria Godinez contacts Janice Bloudoff,
PAQ Senior Director of Human Resources, (209) 858-9411 ext. 309, to inform PAQ of her intent
to return to work, Defendant shall offer Charging Party Maria Godinez a position at Store No. 23
as a Hot Deli Clerk. If Charging Party Godinez is separated from employment by Defendant,
Defendant shall maintain all related documentation, notify the EEOC within thirty (30) days of
the termination and provide specific reasons for such termination, and make all relevant
documentation available for inspection upon request by the EEOC.

B. ADA Coordinator

Within thirty (30) days after the Effective Date, Defendant will designate an internal
ADA Coordinator, subject to the EEOC’s approval, to oversee Defendant’s compliance and
implementation of the terms of this Decree. Within ten (10) days of selection, Defendant shall
provide the EEOC with the name, direct telephone number, email address, and resume for its
proposed ADA Coordinator. The ADA Coordinator shall possess the knowledge, capability,
organizational authority, and resources to ensure Defendant’s compliance with the Decree and
the ADA. The ADA Coordinator may work with a third-party consultant as needed to assist with
its responsibilities, which shall include:

a. Ensuring that Defendant complies with the terms of this Decree, including
but not limited to ensuring that Defendant’s Policy is revised and distributed as required by
Section LX.C, that training is provided pursuant to Section [X.F, that Defendant maintains an
Accommodation Log as required by Section IX.E, and that Defendant meets its record-keeping
and reporting requirements as required by Sections IX.H and [X.1.

b. Serving as the EEOC’s point of contact regarding compliance with this
Decree, including but not limited to, notifying the EEOC when Defendant intends to deny a
request for an accommodation under the ADA, providing the EEOC with all documentation |

-6-
--PROPOSEBTCONSENT DECREE AND ORDER

 

 

 
 

Oo fo YN DH Ww FSF W NH

NHN bo WN BOO NB BD BN ORD OBR OO ee ee eee
oo ~~ HN UllU,lUlUWwhUlUDNOC re CCU Se SO ees ee aS Or OC Pee Sl Ll CU

 

 

relating to the request for accommodation and denial recommendation, and communicating with
the EEOC regarding the EEOC’s recommendations;

c. Ensuring that Defendant engages in the interactive process with
employees and applicants before denying requests for accommodations, including identifying
alternate accommodations and/or determining whether the requested accommodation constitutes

an undue hardship; and

d. Evaluating complaints regarding failure to grant a reasonable
accommodation.
Cc, Policies and Procedures

1. Revision of Policy. Within ninety (90) days of the Effective Date,
Defendant shall review and revise its policies and procedures companywide concerning
disability discrimination, reasonable accommodation, and leave (the “Policy”). The revised
Policy shall include:

a. A clear explanation of what constitutes a disability under the ADA,
as well as the ADA’s reasonable accommodation and interactive process requirements;

b. Clear and objective criteria that expressly prohibits discrimination
on the basis of disability and/or perceived disability;

c. A clearly described process by which employees may seek
reasonable accommodations through the interactive process, which should include but is not
limited to, the identity(ies) or job title(s) of the person(s) to whom an employee should make
requests for accommodation, the decision maker for such requests, and the person(s) to whom
employees can direct questions or complaints; the procedures for communicating requests for an
accommodation; a description of the information or documentation that Defendant needs and that
Defendant may request when evaluating a request for an accommodation under the ADA; and
examples of reasonable accommodations including leave;

d. The elimination of and express renunciation of any policy or
practice that limits the availability of leave as a reasonable accommodation to a pre-determined

maximum amount, such as those required or permitted by Family and Medical Leave, state law,

-7-
{PRePesept CONSENT DECREE AND ORDER

 

 

 
 

so 6S US OB OH UelUWwHON

NM wo NH WHO WN NH NHN WN NO — —_[_— — HB Ke Be Re OF Se
So Ss TN A me UHUlULNDUlUlUhrhlUDOlUlUlUCNOCOUUULUlUOUUCU ODO DN

 

 

and/or Defendant’s other leave policies;

e. Assurance that properly trained human resources personnel,
management officials, and/or supervisors shall be involved in the interactive process;

f. Assurance that Defendant will protect the confidentiality of all
reasonable accommodation requests and discrimination complaints to the extent practicable;

g. A clearly described complaint process that provides accessible and
confidential avenues of complaint to whom employees may report discrimination; and a prompt,
thorough, and impartial investigation that includes: (i) A clearly described process that provides
accessible and confidential avenues of complaint with the contact information of persons both
internal (i.e. human resources) and external (i.e. the EEOC) to whom employees or applicants for
employment may report discrimination; and (ii) assurance that Defendant will protect the
confidentiality of all complaints to the extent practicable;

h. Assurance that Defendant will take immediate and appropriate
corrective action when it determines that discrimination, failure to accommodate, and/or
retaliation has occurred; and

i. Require Defendant to hold all employees, including management,
supervisory, and human resources employees, accountable for engaging in conduct prohibited
under the ADA, the Policy, and the Decree.

2. Distribution of Policy

Within ninety (90) days of the Effective Date, Defendant shall provide to the EEOC a
copy of the Policy in English and Spanish. The EEOC shall have the discretion to modify the
Policy as required to correct any material deficiencies prior to Defendant’s distribution of the
Policy. Within one hundred and twenty (120) days of the Effective Date, Defendant shall ensure
that it has distributed a copy of its Policy to each managerial and non-managerial employee at
Defendant’s California stores. Any current employee on leave will receive a copy of the Policy
within thirty (30) days of their return to active status. Within thirty (30) days of the hire date of
any employee hired after the initial distribution but within the Term of the Decree, Defendant

shall distribute the Policy.

-8-
4PROPOSEPPCONSENT DECREE AND ORDER

 

 

 
 

So 8 “SH th B&B WwW NH

Bo ON bo ht bo bo te nh bo —_ — — — — — —_ —_ — —_
So “4 DH OO BF WW NH FH DFS DO fF HN DH UH SF WD NY —- S&S

 

 

Within one-hundred and fifty (150) days of the Effective Date, Defendant will send out a
communication to its Central California employees informing them of the new Policy and
explaining the accommodation request process, the differences between leave under the FMLA
and as a reasonable accommodation under the ADA, and how to contact the EEOC regarding
accommodation requests.

Beginning within 60 days of the Effective Date of this Decree, Defendant will provide a
training to all Defendant’s newly-hired employees at Defendant’s Central California facilities
regarding the Policy in conjunction with the employee’s new-hire orientation. The training shall
be conducted in a language that the employees understand and include an interactive component.
The training will specifically address Defendant’s accommodation request process, including
how employees can request an accommodation and how to complain regarding the denial of an
accommodation; the difference between leave under the FMLA and leave as a reasonable
accommodation under the ADA; examples of reasonable accommodations versus
accommodations that constitute an undue hardship or a direct threat to safety or health; and how
to contact the EEOC regarding accommodation requests. All persons required to attend the
training shall verify their attendance in writing.

In conjunction with its next scheduled mandatory sexual harassment training in 2021,
Defendant will provide a training to all Defendant’s non-supervisory employees at Defendant’s
Central California facilities regarding the Policy. The training shall be conducted in a language
that the employees understand and include an interactive component. The training will
specifically address Defendant’s accommodation request process, including how employees can
request an accommodation and how to complain regarding the denial of an accommodation, the
difference between leave under the FMLA and leave as a reasonable accommodation under the
ADA; examples of reasonable accommodations versus accommodations that constitute an undue
hardship or a direct threat to safety or health; and how to contact the EEOC regarding
accommodation requests. Defendant shall provide comparable training to employees unable to
attend or hired after the training. All persons required to attend the training shall verify their
attendance in writing.

-9-
~fPRoroseDy}'CONSENT DECREE AND ORDER

 

 

 
 

“Oo oo ~~ On an - a bo —

i] i] to to to No NM ob bo _ —_ —_ —_ —_ — —_ —_ —_ —
ao ~s OO OwhlCUDPRlUMLGelULDN DOr S|! Cc SN ONS a a ea a lr Sl

 

 

On a semi-annual basis throughout the Term of the Decree, Defendant shall submit to the
EEOC a statement confirming the distribution of the Policy to and training of any employee
hired after the initial distribution but within the Term of the Decree.

3. Posting of Policy

Within one hundred and twenty (120) days of the Effective Date and throughout the
duration of the Decree, Defendant shall physically and accessibly post the Policy in a
conspicuous place at Defendant’s California facilities in an area accessible to all employees.
Defendant shall notify all employees that they may request a copy of the Policy in alternative
accessible formats, including but not limited to, electronically, in large type, and/or translated.
On a semi-annual basis throughout the Term of the Decree, Defendant shall submit to the EEOC
a statement confirming the Policy is posted in the manner described above and remained
available in alternative accessible formats.

D. Performance Evaluations

Within ninety (90) days of the Effective Date, Defendant shall include in its regular
performance evaluations of its human resources personnel compliance with EEO laws, including
the ADA, as a factor in measuring performance.

E. Accommodation Log

Within thirty (30) days of the Effective Date, Defendant shall create and maintain an
Accommodation Log that documents any accommodation requests made by applicants and/or
employees at Defendant’s California facilities. Defendant shall retain all documents relating to
any accommodation requests identified in the Accommodation Log.

For all accommodation requests, Defendant shall include in the Accommodation Log the
name of the person making the request, the date of the request, the accommodation requested, the
accommodation provided, and any complaints made by the individual seeking an
accommodation. For accommodation requests that are denied, Defendant shall also include in
the Accommodation Log the physical or mental impairment, the person(s) to whom the request
for accommodation was made, the person(s) involved in the interactive process and the decision-

-10-
-ARROROSEDLCONSENT DECREE AND ORDER

 

 

 
 

Oo 8 SO DH tH om BOR

MB BM BD ND RD OND OO Oe eee ese
ao ~~ BA O&O S&S WS NB Se OSU COUlUOUhGlUDN Url lll Ul

 

 

making process, the documents requested and/or reviewed by Defendant, any alterative
accommodations considered or discussed during the interactive process, and the specific
reason(s) for the decision to refuse the requested and/or alternative accommodation.

F, Training

Within one hundred and fifty (150) days of the Effective Date, and on an annual basis
thereafter throughout the term of the Decree, Defendant will provide a mandatory live and
interactive advanced human resources training (“HR Training”) administered by an
experienced third-party provider with knowledge and experience with the ADA.

Attendance shall be mandatory for all Defendant’s human resources employees,
including the Senior Director of Human Resources. Attendance shall also be required for
Combo Managers and/or Store Directors at Defendant’s Central California facilities. Any
required attendee other than the Senior Director of Human Resources that is unable to attend
the scheduled HR Training in person shall attend via live webcast, Any required attendee
unable to attend the scheduled HR training in person or via webcast due to illness or
emergency shall attend an alternative training session within thirty (30) days of the initial
training that is either (a) live and interactive; or (b) a video recording of the live training plus
an interactive component. Within one (1) month of the hire date of any Manager or Human
Resources Employee for Defendant’s Central California facilities, hired after the annual
training but within the Term of the Decree, Defendant shall provide an alternate training
session that is either (a) live and interactive; or (b) a video recording of the live training plus an
interactive component,

This training will address the revised Policy and the application of the ADA, including
the following:

i. The role and purpose of the ADA, including what constitutes unlawful
discrimination and the denial of a reasonable accommodation;

ii. The rights and responsibilities under the ADA, including, but not
limited to engaging the interactive process and how to provide,

request, and obtain a reasonable accommodation;

-11-
+{PREPOSEDL-CONSENT DECREE AND ORDER

 

 

 
 

Oo CO ~s DW Ww FF WH Ne

Me Ww Bw WV NY WY NY NN NO | Fe FEF S| FO Sl OO ESO Sele lhl
eo Ss BH A FF WY NY KF ODS BO ee HN KH NH FSF WY NY | &S

 

 

iii. Identifying who is protected under the ADA;
iv. Recognizing an accommodation request or potential need for an
accommodation for individuals with disabilities;
vy. Engaging in the interactive process to handle reasonable
accommodation requests, including the purposes and goals of the
interactive process;
vi. The duty to identify alternative accommodations during the interactive
process;
vii. | How to determine whether a proposed accommodation would pose an
undue hardship on Defendant;

viii. Elimination of misunderstandings concerning the ADA, including
confusion between the FMLA and the ADA and inflexible leave
policies;

ix. Recognizing and preventing disability discrimination;
x, Properly handling and investigating complaints of disability
discrimination in a neutral] manner;
xi. Defendant’s Policy; and
xii. Defendant’s obligations under the Decree.

All employees required to attend a training pursuant to this Decree shall verify their
attendance in writing. At least thirty (30) days prior to the training, Defendant shall provide the
EEOC with the name of the provider of the training and give the provider permission to share
the training materials with the EEOC. On a semi-annual basis throughout the Term of the
Decree, Defendant shall submit to the EEOC documents verifying the occurrence of the training
sessions conducted as required under the Decree and a list of the names and job titles of
attendees at each training session.

G. Posting of Notice of Consent Decree and Settlement

Within thirty (30) days after the Effective Date and throughout the Term of the

Decree, Defendant shall post the notice attached to the Decree as Exhibit A, in a clearly visible

~12-
-{PROBOSED)-CONSENT DECREE AND ORDER

 

 

 
 

Oo So “sn BO ww & WwW Ww

wo wo WM WH WN NH NH NO NO = KF HF EF FEF SES OSE EeSESllULr rl
oo nN HA th Re WwW NY FE OS OO ml UOKNlCUAOCUMDSlUlUMLGeOUNOlUlULrR hl CU

 

 

location frequented by employees of Defendant’s Central California facilities during the Term of
the Decree.

H, Record Keeping

Defendant shall work with the Coordinator to establish a record keeping procedure that
provides for centralized tracking of reasonable accommodation requests and disability
discrimination complaints. Throughout the term of the Decree, Defendant shall keep copies of all
documents that relate to Defendant’s compliance with the terms of the Decree, including but not
limited to all documents related to accommodation requests, and any acknowledgement of
receipt of revised handbooks that contain the Policy. Defendant shall make records available to
the EEOC within thirty (30) days following a written request by the EEOC.

I Reporting

1. Initial Report.

Within ninety (90) days of the Effective Date, Defendant shall provide to the EEOC a
copy of (a) the Policy in English and Spanish, (b) its Accommodation Log(s), (c) confirmation
that Charging Party Godinez was furnished with the settlement check and Defendant offered to
hire Charging Party Godinez pursuant to Section VII and [X.A, and (d) an update regarding the
status of Charging Party Godinez’s reinstatement, including whether the employment offer was
accepted or rejected by Charging Party Godinez, and if accepted, the date that Charging Party
Godinez’s employment began or will begin, the rate of pay agreed upon, the expected number of
hours per week, and the name and contact information for the direct supervisor for Charging
Party Godinez.

2. Accommodation Log.

The Defendant shall, on a semi-annual basis during the term of this Decree, provide the

EEOC with a copy of its Accommodation Log(s) for Defendant’s Central California facilities.
3. Annual Report.
The Defendant shall, on an annual basis during the term of this Decree, provide the

following reports to the EEOC:

-13-
—fPROPOSEB} CONSENT DECREE AND ORDER

 

 

 
 

Oo 6S 4S DH WT FSF WN LO =

NS Bb BP NB ND OND OND OBR OQ et
o ~sF DB tA me Ow  UNDlUlm |! h—lUlUOOUlUC NC OCOUUlUOrULUGASOCN ra ONS CU

 

 

a. The attendance lists of all attendees for all training sessions
required under the Decree that took place during the previous year;

b, A statement certifying that Defendant has complied with the notice
posting requirement in Section IX.G;

c. Whether any revisions of Defendant’s policies and procedures
regarding reasonable accommodation, disability discrimination, or leave have occurred since the
preceding report, including a copy of the revised policies or procedures;

d. A statement confirming Defendant has posted and distributed the
Policy as required by Section [X.C.2 and Section IX.C.3.

4. Termination of Charging Party Godinez's Employment.

In the event that Charging Party Godinez is separated from employment with Defendant,
Defendant shall within thirty (30) days notify the EEOC of the termination and provide specific
reasons for such termination.

X. MISCELLANEOUS PROVISIONS

A, All monitoring of Defendant’s compliance with this Decree and reports and
documents generated in compliance with this Decree and/or provided to the EEOC shall be
confidential.

B. During the Term of the Decree, Defendant shall provide any potential successor-
in-interest with a copy of the Decree within a reasonable time of not less than thirty (30) days
prior to the execution of any agreement for acquisition or assumption of control of any or all of
Defendant’s facilities, or any other material change in corporate structure, and shall
simultaneously inform the EEOC of same.

Cc. During the Term of the Decree, Defendant shall assure that each of their officers,
managers and supervisors is aware of any provision(s) of the Decree which may be related to
his/her job duties.

D. Unless otherwise stated, all notices, reports and correspondence required under
the Decree shall be delivered to the attention of Anna Y. Park, Regional Attorney, U.S. Equal

Employment Opportunity Commission, 255 East Temple Street, 4th Floor, Los Angeles,

-14-
—[PROROSED| CONSENT DECREE AND ORDER

 

 

 
 

Oo fe MU A UH BB YW BP H

MN Bw WB BP BDO OBR OBR ORD OB mee
So oS) TN Ow UB UBOUND UU lUlUOUlUlU NOU OU OUD

 

 

California, 90012; facsimile number (213) 894-1301; email LADO.LEGA L@eeoc,vov and

 

anna.park@eeac.gov. Defendant shall maintain copies of all such notices, reports and
correspondence for at least the Term of the Decree.

E. The Decree may be signed in counterparts. A facsimile signature shall have the
same force and effect of an original signature or copy thereof.

XI. COSTS OF ADMINISTRATION AND IMPLEMENTATION OF THE DECREE

Defendant shall bear all costs associated with their administration and implementation of

their obligations under the Decree.
XII. COSTS AND ATTORNEYS’ FEES

Each party shall bear its own costs-of suit and attorneys’ fees.

The Parties agree to entry of the Decree and judginent subject to final approval by the
Court. .

All parties, through the undersigned, respectfully apply for and consent to this entry of
this Consent Decree Order,

Respectfully submitted,

U.S, EQUAL EMPLOYMENT
OPPORTUNITY € SION

 
 
 

Date:___* lon POEO By:

 

Anna Y..Pa
Regional Attorney
Attorney for Plaintiff EEOC

DEFENDANT a 0 ;
- eer OOD Me
Date: Ma Wen vel Zo Loo By: 79 oN KAA ED Ce

LA

\Abthorized Representative of PAQ, Int»
N.

MAYALL HURLEY, P.C.

Date: Fal- 2020 By: [1-2 )
Williapd-Gotham II
Attorney for Defendant PAQ, Inc.

-15-
fPRepesee+CONsENT DECREE AND ORDER

 

 

 
 

oO oOo DH wh BF WY Ne

o ™“ ON LA fe td woe Qo oOo 6 ~ nN tA _ Ww bo —_ >

 

 

Case 1:18-cv-01335-AWI-EPG Document 32-1 Filed 01/30/20 | Page 16 of 16

{22:@620825| ORDER
GOOD CAUSE APPEARING:
The Court hereby finds that compliance with all provisions of the foregoing Decree is fair
and adequate. The Court hereby retains jurisdiction for the Term of the foregoing Consent
Decree, and the provisions thereof are hereby approved.

IT IS SO ORDERED.

DATED: _4/ 3/4 / ZODd6

 

UNITED STATES DISTRICT JUDGE

-1l6-
-PROPOSEDT CONSENT DECREE AND ORDER

 

 

 
EXHIBIT A

 

 

 
 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Los Angeles District Office
255 E. Temple Street, 4th Floor
Los Angeles, CA 90012
Intake Information Group: (800) 669-4000
Intake Information Group TTY: (800) 669-6820
Los Angeles Status Line: (866) 408-8075
Los Angeles Direct Dial: (213} 894-1000

 

TTY (213) 894-1121
FAX (213) 894-1118
Website: warw.ceot.gov

NOTICE TO EMPLOYEES
OF PAQ, INC. D/B/A RANCHO SAN MIGUEL MARKETS, AND THEIR AFFILIATES

1. This NOTICE is being posted and provided as part of a mutually agreed upon Consent Decree
between PAQ, Inc., doing business as Rancho San Miguel Markets, and the Equal Employment Opportunity
Commission (the “EEOC”) in Case No. 1:18-cv-01335-A WI-EPG, filed in the U.S. District Court for the
Eastern District of California, which alleged that PAQ denied a request for medical leave as a reasonable
accommodation and terminated the Charging Party’s employment in violation of the Americans with
Disabilities Act (“ADA”). PAQ denies any wrongdoing or violation of the ADA occurred,

2. PAQ and the EEOC voluntarily entered into the Decree to resolve these allegations. As part of
the Decree, PAQ is posting this NOTICE to reflect its commitment to ensure equal employment opportunity for
individuals with disabilities working at PAQ.

3. PAQ policy and the ADA prohibit discrimination in any phase of employment
based upon disability. Per PAQ policy, PAQ engages in an individualized, interactive process with any
employee or job applicant who notifies it of a disability or disabling condition, whether temporary or otherwise,
or who requests a reasonable accommedation for such a condition, to identify a reasonable accommodation that
will enable her/him to perform the essential functions of her/his position and/or to enjoy equal benefits and
privileges of employment as are enjoyed by its other similarly situated employees without disabilities.

4, PAQ has appointed ADA Coordinator [name and contact information] to oversee the
implementation of the Decree and respond to employee questions or complaints regarding reasonable
accommodation requests.

5. The EEOC is the federal agency.responsible for enforcing the ADA and receiving complaints
regarding any violations of the ADA. It maintains offices throughout the United States, including in Fresno and
Los Angeles, California. Any questions concerning the Consent Decree or compliance with its terms may be
directed to the EEOC at:

US. Equal Employment Opportunity Commission
Andrea E, Ringer

255 E. Temple Street, 4th Floor

Los Angeles, CA 90012

Telephone: (213) 894-1079

Facsimile: (213) 894-1301

Dated:

 

PAQ, Inc.
THIS JIS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

This NOTICE must remain posted for two and a half (2.5) years from the date shown above and
must not be altered, defaced, or covered by any other material.

 

 

 
